The opinion of the Court was drawn up by
Apple ton,. C. J.,
The writ originally described the plaintiffs as assignees. The Court allowed an amendment by striking out the words descriptive of the character in which they sued. This amendment was within the discretion of the Court and furnishes no ground of exception. Lester v. Lester, 8 Gray, 437.
The notes in suit were payable to Joel M. Holden, or order, and by him indorsed to the Blackstone bank, but, not having been paid by the maker at maturity, they were taken up by the indorser. The plaintiffs are the holders of the note's thus indorsed and remaining unpaid. Their production by the plaintiffs is prima facie evidence of their ownership of the same. Lord v. Appleton, 15 Maine, 270; Pettee v. Prout, 3 Gray, 502; Golder v. Foss, 43 Maine, 364. The plaintiffs being the holders have the right to fill up the indorsement, so as to make the notes payable to themselves.
The insolvent laws of Massachusetts operate only within its territorial limits. The plaintiffs could no more sue as assignees than as administrators deriving their authority from and under the statutes of that State. Beaman v. Elliot, 10 Cush., 172; Brush v. Curtis, 4 Conn., 312; Upton v. Hubbard, 28 Conn., 274.
*201Tlio defendant has not paid the notes, nor has he shown any defence to the same. A payment of the judgment rendered in this case will afford him ample protection.

Defendant defaulted.

Cutting, Davis, Walton, Dickerson and Barrows, JJ., concurred.